818 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth CircuitIllinois WILSON, dba Janitorial Maintenance Corporation,Plaintiff-Appellant,v.JOHNSON CONTROLS, INC., Defendant-Appellee.
No. 86-3875.
United States Court of Appeals, Sixth Circuit.
May 15, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing this diversity action for breach of contract and age discrimination.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleges that defendant breached the parties' contract for janitorial services and that the breach was based on age discrimination.  The district court dismissed the action upon a finding that the contract was terminable at will and that plaintiff was an independent contractor rather than an employee and was therefore not protected under Ohio legislation from age discrimination in employment.


3
Upon consideration, this Court concludes that the district court properly dismissed this action and affirms the district court's order for the reasons stated in its August 15, 1986, memorandum opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.